NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


DWAYNE JOHNSON,                            )
                                           )
              Appellant,                   )
                                           )
v.                                         )      Case No. 2D17-1866
                                           )
EARL A. GOODWYNE, DEPUTY                   )
SHERIFF,                                   )
                                           )
              Appellee.                    )
                                           )

Opinion filed April 27, 2018.

Appeal from the Circuit Court for
Charlotte County; Lisa S. Porter, Judge.

Dwayne Johnson, pro se.

Darol H. M. Carr of Farr, Farr, Emerich,
Hackett, Carr and Holmes, P.A. Punta
Gorda, for Appellee.



PER CURIAM.

              Affirmed.



NORTHCUTT, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.